DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-22 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US Patent Num US 11392101 B2 in view of in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis). Claim 12 of US Patent Num US 11392101 B2 discloses A dispensing device, comprising: a plurality of compartments located in the dispensing device, each for storing one or more medicines, wherein each of the plurality of compartments comprises a respective temperature sensor; a processor configured to: authorize a user seeking to access at least one of the plurality of compartments; identify one or more medications in the selected compartment; determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment; determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment; determine whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications.
	But Claim 1 of US Patent Num US 11392101 B2 fails to specify causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.
However, Paradissis teaches causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications. (Paradissis, Para [0020] - - Causing an alarm/alert to be displayed visually when the determined temperature of the respective storage unit/compartment is outside the predefined safe temperature range.)
US Patent Num US 11392101 B2 and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by US Patent Num US 11392101 B2, and incorporating causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain the stability and potency of medications by causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as suggested by Paradissis (Para [0002]).


Instant Application 17/867558
US Patent US11392101B2
Claim 1
A dispensing device, comprising: 
a plurality of compartments, each for storing one or more medicines and comprising a respective temperature sensor;












one or more processors configured to:
receive a request to access a respective compartment of the plurality of compartments;








identify one or more medications stored in the respective compartment;



determine, responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment, a safe temperature range specific to the identified one or more medications stored in the respective compartment;

determine, responsive to receiving the request to access the respective compartment and identifying the one or more medications, a temperature of the respective compartment using the respective temperature sensor of the respective compartment;

determine whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications; and 















causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.

Claim 1
A dispensing device, comprising:
a plurality of compartments located in the dispensing device, each for storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor;

a lockable door for controlling access to the plurality of compartments;

a refrigeration unit for regulating an ambient temperature provided to the plurality of compartments; and

a processor configured to:
authorize a user seeking to access at least one of the plurality of compartments;

unlock the lockable door responsive to authorizing the user;

receive, from a user interface of a medication dispensing console, a request to access a selected compartment of the plurality of compartments;

identify, responsive to receiving the request to access the selected compartment of the plurality of compartments, one or more medications in the selected compartment;

determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment;


determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment;

determine, responsive to the received request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; and

prevent access to the selected compartment, while the lockable door is unlocked, based on the respective temperature sensor of the selected compartment measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the respective temperature sensor of the selected compartment measures a temperature within the safe temperature range.




Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US Patent Num US 11392101 B2 in view of in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis). Claim 12 of US Patent Num US 11392101 B2 discloses a method for providing secure access to refrigerated bins, comprising: receiving, from a user interface of a medication dispensing console, a request to access a selected compartment of a plurality of compartments within a dispensing device, each compartment configured to store storing one or more medicines, wherein each of the plurality of compartments comprises a respective temperature sensor; identifying, one or more medications in the selected compartment; determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment; determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment; determining, responsive to the request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications.
	But Claim 12 of US Patent Num US 11392101 B2 fails to specify causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.
However, Paradissis teaches causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications. (Paradissis, Para [0020] - - Causing an alarm/alert to be displayed visually when the determined temperature of the respective storage unit/compartment is outside the predefined safe temperature range.)
US Patent Num US 11392101 B2 and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by US Patent Num US 11392101 B2, and incorporating causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain the stability and potency of medications by causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as suggested by Paradissis (Para [0002]).


Instant Application 17/867558
US Patent US11392101B2
Claim 12
A method for managing refrigerated bins, comprising:

receiving a request to access to a respective compartment of a plurality of compartments in a dispensing device, each of the plurality of compartments comprising a temperature sensor;













identifying one or more medications stored in the respective compartment;



determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment, a safe temperature range specific to the identified one or more medications stored in the respective compartment; 

determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications, a temperature of the respective compartment using the temperature sensor of the respective compartment;

determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications; and
















causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.

Claim 12
A method for providing secure access to refrigerated bins, comprising:

receiving, from a user interface of a medication dispensing console, a request to access a selected compartment of a plurality of compartments within a dispensing device, each compartment configured to store storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor;

authorizing a user associated with the access command;

unlocking a lockable door of the dispensing device responsive to authorizing the user, the lockable door controlling access to the plurality of compartments;

identifying, responsive to receiving the request to access the selected compartment of the plurality of compartments, one or more medications in the selected compartment;

determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment;


determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment;

determining, responsive to the request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; and

preventing access to the selected compartment, while the lockable door is unlocked, based on the respective temperature sensor of the selected compartment measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the respective temperature sensor of the selected compartment measures a temperature within the safe temperature range.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for managing refrigerated bins, comprising: receiving a request to access to a respective compartment of a plurality of compartments in a dispensing device, each of the plurality of compartments comprising a temperature sensor; identifying one or more medications stored in the respective compartment; determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment, a safe temperature range specific to the identified one or more medications stored in the respective compartment; determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications, a temperature of the respective compartment using the temperature sensor of the respective compartment; determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications; and causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.
	The limitation of receiving a request to access to a respective compartment of a plurality of compartments in a dispensing device, each of the plurality of compartments comprising a temperature sensor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Receiving a request to access to a respective compartment of a plurality of compartments in a dispensing device, each of the plurality of compartments comprising a temperature sensor” in the context of this claim encompasses the user asking permission from another person to access a specific compartment of a dispensing device that is equipped with temperature sensors.
The limitation of identifying one or more medications stored in the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Identifying one or more medications stored in the respective compartment” in the context of this claim encompasses another person asked by the user for access permission to identify the medications stored in the compartment.
The limitation of determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment, a safe temperature range specific to the identified one or more medications stored in the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment, a safe temperature range specific to the identified one or more medications stored in the respective compartment” in the context of this claim encompasses another person asked by the user for access permission verifying the safe temperature range specific to the medications stored in the compartment.
The limitation of determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications, a temperature of the respective compartment using the temperature sensor of the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining, responsive to receiving the request to access the respective compartment and identifying the one or more medications, a temperature of the respective compartment using the temperature sensor of the respective compartment” in the context of this claim encompasses another person asked by the user for access permission verifying that the medications stored in the compartment are stored within a safe temperature range.
The limitation of determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications” in the context of this claim encompasses another person asked by the user for access permission verifying that the medications stored in the compartment are currently stored within a safe temperature range.
The limitation of causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications;” in the context of this claim encompasses another person asked by the user for access permission indicating, marking, or leaving notice that the requested compartment was outside of the safe temperature ranges for the medications and should not be used.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites cooling a first compartment to a first temperature based on a medication stored in the first compartment and cooling a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment.
	The limitation of cooling a first compartment to a first temperature based on a medication stored in the first compartment and cooling a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Cooling a first compartment to a first temperature based on a medication stored in the first compartment and cooling a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment” in the context of this claim encompasses the user setting a cooling control for each first and second compartments to different temperatures.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a selection of a medication for dispense; and identifying the respective compartment based on the selection of the medication, the one or more medications stored in the respective compartment being the medication for dispense. 
	The limitation of receiving a selection of a medication for dispense, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Receiving a selection of a medication for dispense” in the context of this claim encompasses another person receiving the user’s request for a medication to dispense.
	The limitation of identifying the respective compartment based on the selection of the medication, the one or more medications stored in the respective compartment being the medication for dispense, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “identifying the respective compartment based on the selection of the medication, the one or more medications stored in the respective compartment being the medication for dispense” in the context of this claim encompasses another person identifying the storage compartment location of user requested medicine.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying the one or more medications stored in the respective compartment responsive to receiving the request to access the respective compartment.
	The limitation of identifying the one or more medications stored in the respective compartment responsive to receiving the request to access the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Identifying the one or more medications stored in the respective compartment responsive to receiving the request to access the respective compartment” in the context of this claim encompasses another person identifying the medications stored in a compartment in response to a user requesting access to the compartment.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying, before receiving the request, a user seeking to access dispensing device; and unlocking a lockable door based on the user being authorized to access the dispensing device, the lockable door controlling access to the plurality of compartments.
	The limitation of identifying, before receiving the request, a user seeking to access dispensing device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Identifying, before receiving the request, a user seeking to access dispensing device” in the context of this claim encompasses the user having their identity confirmed by another person when requesting access to the medication stored in the dispensing device.
	The limitation of unlocking a lockable door based on the user being authorized to access the dispensing device, the lockable door controlling access to the plurality of compartments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Unlocking a lockable door based on the user being authorized to access the dispensing device, the lockable door controlling access to the plurality of compartments” in the context of this claim encompasses another person unlocking a door that controls access to the storage compartments based on the user having authorization.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites preventing access to the respective compartment, while the lockable door is unlocked, when the respective temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the respective compartment by unlocking the respective compartment when the respective temperature sensor measures a temperature within the safe temperature range.
	The limitation of preventing access to the respective compartment, while the lockable door is unlocked, when the respective temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the respective compartment by unlocking the respective compartment when the respective temperature sensor measures a temperature within the safe temperature range, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Preventing access to the respective compartment, while the lockable door is unlocked, when the respective temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the respective compartment by unlocking the respective compartment when the respective temperature sensor measures a temperature within the safe temperature range” in the context of this claim encompasses another person unlocking and allowing a user to access a compartment if the storage temperature is in a safe range, and refusing to unlock and deny the user access to the compartment if the temperature is not in a safe range.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining, based on the temperature of the respective compartment, whether the one or more medications in the respective compartment of the plurality of compartments is safe and effective to use; causing the respective compartment to be unlocked when the one or more medications in the respective compartment is determined to be safe and effective to use; and causing the respective compartment to be locked when the one or more medications in the respective compartment are not determined to be safe and effective to use.
	The limitation of determining, based on the temperature of the respective compartment, whether the one or more medications in the respective compartment of the plurality of compartments is safe and effective to use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining, based on the temperature of the respective compartment, whether the one or more medications in the respective compartment of the plurality of compartments is safe and effective to use” in the context of this claim encompasses the user reading the compartment temperature and determining if it is within a safe temperature range.
	The limitation of causing the respective compartment to be unlocked when the one or more medications in the respective compartment is determined to be safe and effective to use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Causing the respective compartment to be unlocked when the one or more medications in the respective compartment is determined to be safe and effective to use” in the context of this claim encompasses the user unlocking the compartment if the temperature is within a safe range and the medication is safe to use.
	The limitation of causing the respective compartment to be locked when the one or more medications in the respective compartment are not determined to be safe and effective to use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Causing the respective compartment to be locked when the one or more medications in the respective compartment are not determined to be safe and effective to use” in the context of this claim encompasses the user locking the compartment if the temperature is not within a safe range and the medication is not safe to use.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites regulating an ambient temperature of the plurality of compartments until the temperature of the respective compartment is within the safe temperature range; or
identifying the respective compartment by illuminating the respective compartment, opening the respective compartment, or moving the respective compartment.
	The limitation of regulating an ambient temperature of the plurality of compartments until the temperature of the respective compartment is within the safe temperature range, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Regulating an ambient temperature of the plurality of compartments until the temperature of the respective compartment is within the safe temperature range” in the context of this claim encompasses the user adjusting a temperature control to place the compartment in a safe temperature range.
The limitation of identifying the respective compartment by illuminating the respective compartment, opening the respective compartment, or moving the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Identifying the respective compartment by illuminating the respective compartment, opening the respective compartment, or moving the respective compartment” in the context of this claim encompasses the user identifying the compartment by turning on an indicator light that illuminates the compartment, manually open the compartment, or manually move the compartment.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites causing the alert to be displayed comprises illuminating the respective compartment.
	The limitation of causing the alert to be displayed comprises illuminating the respective compartment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Causing the alert to be displayed comprises illuminating the respective compartment” in the context of this claim encompasses the user turning on an indicator light that illuminates the compartment in response to the alert condition.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the dispensing device and processor would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the dispensing device and processor specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method according to claim 12.
	The limitation of a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method according to claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “A non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method according to claim 12” in the context of this claim encompasses the user performing the steps as describe above in reference to Claim 12.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function performing the method of Claim 12) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites dispensing system, comprising: one or more processors; and a non-transitory machine readable medium storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform a method according to claim 12.
	The limitation of one or more processors; and a non-transitory machine readable medium storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform a method according to claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “One or more processors; and a non-transitory machine readable medium storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform a method according to claim 12” in the context of this claim encompasses the user performing the steps as describe above in reference to Claim 12.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function performing the method of Claim 12) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al, US Patent Pub US 20170258658 A1 (hereinafter Larkner) in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis) in view of Lowenstein, US Patent Pub US 20140244289 A1 (hereinafter Lowenstein).

Claim 1
Larkner teaches a dispensing device, comprising: a plurality of compartments, each for storing one or more medicines and comprising a respective temperature sensor (Larkner, Para [0058], [0293], [0355-356] - - A medical storage/dispensing device with a plurality of compartments with a temperature sensor adjacent/respective to each compartment storage space.); one or more processors configured to: receive a request to access a respective compartment of the plurality of compartments (Larkner, Para [0297], [0352] - - A control system/”processor” receives an access command/request for a selected storage compartment.); identify one or more medications stored in the respective compartment (Larkner, Para [0316-317], [0339], [0356] - - Identifying medical product/medications in a selected compartment when a product request/access command is made.); determine a safe temperature range specific to the identified one or more medications stored in the respective compartment (Larkner, Para [0297], [0353], [0356] - - The control system/”processor” determines acceptable climate parameters/”safe temperature range” of the identified medical product/medications stored in the selected compartment when a product request/access command is made.); determine a temperature of the respective compartment using the respective temperature sensor of the respective compartment. (Larkner, Para [0058], [0355-356] - - Determine the temperature of a selected compartment with the temperature sensor adjacent/respective to the compartment storage space when a product request/access command is made.)
But Larkner fails to specify determine a temperature of the respective compartment using the respective temperature sensor of the respective compartment; determine whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications; and causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.
However, Paradissis teaches determine a temperature of the respective compartment using the respective temperature sensor of the respective compartment (Paradissis, Para [0020-22], [0034-35] - - Determine a temperature of a respective storage unit/compartment using the respective temperature sensor of the storage unit/compartment.); 
determine whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications (Paradissis, Para [0020-22], [0034-35] - - Determine if a temperature of a respective storage unit/compartment is within a predefined safe temperature range.); and causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications. (Paradissis, Para [0020] - - Causing an alarm/alert to be displayed visually when the determined temperature of the respective storage unit/compartment is outside the predefined safe temperature range.)
Larkner and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by Larkner, and incorporating the determination if a temperature of a respective storage unit using the respective temperature sensor of the storage unit is within a predefined safe temperature range and causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain stability and potency of medications by the determination if a temperature of a respective storage unit using the respective temperature sensor of the storage unit is within a predefined safe temperature range and causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as suggested by Paradissis (Para [0002]).
But the combination of Larkner and Paradissis fails to specify determining temperature data responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment.
However, Lowenstein teaches determining temperature data responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment. (Lowenstein, Para [0016-18], [0038], [0050], [0057-59] - - Accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment.)
Larkner, Paradissis, and Lowenstein are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Paradissis, and further incorporating accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment, as taught by Lowenstein.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep track of important information regarding the safety and effectiveness of a pharmaceutical product by accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment, as suggested by Lowenstein (Para [0006]).

Claim 4
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches receive a selection of a medication for dispense; and identify the respective compartment based on the selection of the medication, the one or more medications stored in the respective compartment comprising the medication for dispense. (Larkner, Para [0360-361] - - A detector detects the presence of a medical product or medical product container in the compartment and identifies the location of the medical product/medication when selected for dispensing.)

Claim 5
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches identify the one or more medications stored in the respective compartment responsive to receiving the request to access the respective compartment. (Larkner, Para [0316-317] - - Identifying the medical product/medications stored in a selected tray/compartment when a product request/access command is made.)

Claim 9
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determine, based on the temperature of the respective compartment, whether the one or more medications in the respective compartment of the plurality of compartments is safe and effective to use (Paradissis, Para [0034-35] - - Determining if a selected compartment is within a safe temperature range indicating that the medication contained inside is safe to use.); 
cause the respective compartment to be unlocked when the one or more medications in the respective compartment is determined to be safe and effective to use (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range indicating that the medication contained inside is safe to use.); and
cause the respective compartment to be locked when the one or more medications in the respective compartment are not determined to be safe and effective to use. (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range indicating that the medication contained inside may not be safe to use.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of medicine that is no longer viable by controlling access to a temperature controlled medical storage unit by using the access control based on temperature readings, as suggested by Paradissis (Para [0034]).

Claim 10
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches regulate an ambient temperature of the plurality of compartments until the temperature of the respective compartment is within the safe temperature range (Larkner, Para [0297] - - Controlling climate parameters including the temperature of the compartments to maintain desired temperature parameters/”safe temperature range”.); or
identify the respective compartment by illuminating the respective compartment (Larkner, Para [0308] - - Illuminating the respective tray/compartment to be accessed in order to identify it to the user.), or moving the respective compartment. (Larkner, Para [0357] - - A push rod engages the back of the tray/compartment to move the tray/compartment in a slight outward motion to indicate to the user that the tray/compartment has been released.)

Claim 12
Larkner teaches a method for managing refrigerated bins, comprising: receiving a request to access to a respective compartment of a plurality of compartments in a dispensing device, each of the plurality of compartments comprising a temperature sensor (Larkner, Para [0058], [0293], [0297], [0352], [0355-356] - - A control system/”processor” receives an access command/request for a selected storage compartment of a medical storage/dispensing device with a plurality of refrigerated compartments with a temperature sensor associated/respective with each compartment storage space.); identifying one or more medications stored in the respective compartment (Larkner, Para [0316-317], [0339], [0356] - - Identifying medical product/medicine in a selected compartment when a product request/access command is made.); determining a safe temperature range specific to the identified one or more medications stored in the respective compartment (Larkner, Para [0297], [0353], [0356] - - The control system/”processor” determines acceptable climate parameters/”safe temperature range” of the identified medical product/medications stored in the selected compartment when a product request/access command is made.); determining a temperature of the respective compartment using the temperature sensor of the respective compartment. (Larkner, Para [0058], [0355-356] - - Determine the temperature of a selected compartment with the temperature sensor adjacent/respective to the compartment storage space when a product request/access command is made.)
But Larkner fails to specify determining a temperature of the respective compartment using the respective temperature sensor of the respective compartment; determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications; and causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications.
However, Paradissis teaches determining a temperature of the respective compartment using the respective temperature sensor of the respective compartment (Paradissis, Para [0020-22], [0034-35] - - Determine a temperature of a respective storage unit/compartment using the respective temperature sensor of the storage unit/compartment.); determining whether the determined temperature of the respective compartment is within the safe temperature range of the identified one or more medications (Paradissis, Para [0020-22], [0034-35] - - Determine if a temperature of a respective storage unit/compartment is within a predefined safe temperature range.); and causing an alert to be displayed when the determined temperature of the respective compartment is outside of the safe temperature range of the identified one or more medications. (Paradissis, Para [0020] - - Causing an alarm/alert to be displayed visually when the determined temperature of the respective storage unit/compartment is outside the predefined safe temperature range.)
Larkner and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by Larkner, and incorporating the determination if a temperature of a respective storage unit using the respective temperature sensor of the storage unit is within a predefined safe temperature range and causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain stability and potency of medications by the determination if a temperature of a respective storage unit using the respective temperature sensor of the storage unit is within a predefined safe temperature range and causing an alarm to be displayed visually when the determined temperature of the respective storage unit is outside the predefined safe temperature range, as suggested by Paradissis (Para [0002]).
But the combination of Larkner and Paradissis fails to specify determining temperature data responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment.
However, Lowenstein teaches determining temperature data responsive to receiving the request to access the respective compartment and identifying the one or more medications in the respective compartment. (Lowenstein, Para [0016-18], [0038], [0050], [0057-59] - - Accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment.)
Larkner, Paradissis, and Lowenstein are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Paradissis, and further incorporating accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment, as taught by Lowenstein.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep track of important information regarding the safety and effectiveness of a pharmaceutical product by accessing a pharmaceutical database and a local database in response to accessing a cold storage compartment to read product details and temperature data for the product identified as being put in or removed from the cold storage compartment, as suggested by Lowenstein (Para [0006]).

Claim 14
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches receiving a selection of a medication for dispense; and identifying the respective compartment based on the selection of the medication, the one or more medications stored in the respective compartment being the medication for dispense. (Larkner, Para [0360-361] - - A detector detects the presence of a medical product or medical product container in the compartment and identifies the location of the medical product/medication when selected for dispensing.)

Claim 15
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches identifying the one or more medications stored in the respective compartment responsive to receiving the request to access the respective compartment. (Larkner, Para [0316-317] - - Identifying the medical product/medications stored in a selected tray/compartment when a product request/access command is made.)

Claim 18
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determining, based on the temperature of the respective compartment, whether the one or more medications in the respective compartment of the plurality of compartments is safe and effective to use (Paradissis, Para [0034-35] - - Determining if a selected compartment is within a safe temperature range indicating that the medication contained inside is safe to use.); 
causing the respective compartment to be unlocked when the one or more medications in the respective compartment is determined to be safe and effective to use (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range indicating that the medication contained inside is safe to use.); and
causing the respective compartment to be locked when the one or more medications in the respective compartment are not determined to be safe and effective to use. (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range indicating that the medication contained inside may not be safe to use.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of medicine that is no longer viable by controlling access to a temperature controlled medical storage unit by using the access control based on temperature readings, as suggested by Paradissis (Para [0034]).

Claim 19
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches regulating an ambient temperature of the plurality of compartments until the temperature of the respective compartment is within the safe temperature range (Larkner, Para [0297] - - Controlling climate parameters including the temperature of the compartments to maintain desired temperature parameters/”safe temperature range”.); or identifying the respective compartment by illuminating the respective compartment (Larkner, Para [0308] - - Illuminating the respective tray/compartment to be accessed in order to identify it to the user.), or moving the respective compartment. (Larkner, Para [0357] - - A push rod engages the back of the tray/compartment to move the tray/compartment in a slight outward motion to indicate to the user that the tray/compartment has been released.)

Claim 21
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches a non-transitory machine readable medium storing instructions thereon that, when executed by one or more processors, cause the one or more processors to perform a method according to claim 12. (Paradissis, Para [0014-15], [0048-51] - - Computer readable storage medium/”non-transitory machine readable medium” storing software/instructions to cause the processors to operate the control system/”processor” of the refrigerated storage compartments of a medical storage/dispensing device.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the computer readable storage medium storing software to cause the processors to operate the control system of the refrigerated storage compartments of a medical storage device, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a refrigerated storage system that is programmable and can be updated by using the computer readable storage medium storing software to cause the processors to operate the control system of the refrigerated storage compartments of a medical storage, as suggested by Paradissis (Para [0048]).

Claim 22
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches one or more processors. (Larkner, Para [0297], [0352] - - A control system/”processor” of a medical storage/dispensing device.)
Paradissis further teaches a non-transitory machine readable medium storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform a method according to claim 12. (Paradissis, Para [0014-15], [0048-51] - - Computer readable storage medium/”non-transitory machine readable medium” storing software/instructions to cause the processors to operate the control system/”processor” of the refrigerated storage compartments of a medical storage/dispensing device.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the computer readable storage medium storing software to cause the processors to operate the control system of the refrigerated storage compartments of a medical storage device, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a refrigerated storage system that is programmable and can be updated by using the computer readable storage medium storing software to cause the processors to operate the control system of the refrigerated storage compartments of a medical storage, as suggested by Paradissis (Para [0048]).


Claim(s) 2-3, 11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al, US Patent Pub US 20170258658 A1 (hereinafter Larkner) in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis) in view of Lowenstein, US Patent Pub US 20140244289 A1 (hereinafter Lowenstein) as applied to Claim(s) 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 above, and in view of Lavigne et al, US Patent Pub US 5572873 A (hereinafter Lavigne).

Claim 2
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
But the combination of Larkner, Paradissis, and Lowenstein fails to specify cool a first compartment to a first temperature based on a medication stored in the first compartment and cool a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment.
However, Lavigne teaches cool a first compartment to a first temperature based on a medication stored in the first compartment and cool a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment. (Lavigne, Col 7 Lines 36-52 - - Cooling a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature.)
Larkner, Paradissis, Lowenstein, and Lavigne are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the cooling of a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature, as taught by Lavigne.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain temperature compliance of medications by the cooling of a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature, as suggested by Lavigne (Abstract).

Claim 3
The combination of Larkner, Paradissis, Lowenstein, and Lavigne teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, Lowenstein, and Lavigne further teaches each compartment of the plurality of compartments comprises one or more trays. (Larkner, Para [0293] - - Each compartment is a storage space that holds a storage tray.)

Claim 11
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
But the combination of Larkner, Paradissis, and Lowenstein fails to specify causing the alert to be displayed comprises illuminating the respective compartment.
However, Lavigne teaches causing the alert to be displayed comprises illuminating the respective compartment. (Lavigne, Col 11 Lines 25-43 - - Displaying a temperature violation/alert by lighting/illuminating a red LED for the respective storage compartment.)
Larkner, Paradissis, Lowenstein, and Lavigne are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the display of a temperature violation by lighting a red LED for the respective storage compartment, as taught by Lavigne.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a quick visual indication of the status of the drugs stored by the display of a temperature violation by lighting a red LED for the respective storage compartment, as suggested by Lavigne (Col 11 Lines 25-43).

Claim 13
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
But the combination of Larkner, Paradissis, and Lowenstein fails to specify cooling a first compartment to a first temperature based on a medication stored in the first compartment and cooling a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment.
However, Lavigne teaches cooling a first compartment to a first temperature based on a medication stored in the first compartment and cooling a second compartment to a second temperature different than the first temperature based on a second medication stored in the second compartment. (Lavigne, Col 7 Lines 36-52 - - Cooling a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature.)
Larkner, Paradissis, Lowenstein, and Lavigne are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the cooling of a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature, as taught by Lavigne.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain temperature compliance of medications by the cooling of a first compartment to a first temperature based on a requirement of storing a first medication at a refrigerated temperature, and cooling a second compartment to a different second temperature based on a requirement of storing a second medication at room temperature, as suggested by Lavigne (Abstract).

Claim 20
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
But the combination of Larkner, Paradissis, and Lowenstein fails to specify causing the alert to be displayed comprises illuminating the respective compartment.
However, Lavigne teaches causing the alert to be displayed comprises illuminating the respective compartment. (Lavigne, Col 11 Lines 25-43 - - Displaying a temperature violation/alert by lighting/illuminating a red LED for the respective storage compartment.)
Larkner, Paradissis, Lowenstein, and Lavigne are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the display of a temperature violation by lighting a red LED for the respective storage compartment, as taught by Lavigne.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a quick visual indication of the status of the drugs stored by the display of a temperature violation by lighting a red LED for the respective storage compartment, as suggested by Lavigne (Col 11 Lines 25-43).


Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al, US Patent Pub US 20170258658 A1 (hereinafter Larkner) in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis) in view of Lowenstein, US Patent Pub US 20140244289 A1 (hereinafter Lowenstein) as applied to Claim(s) 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 above, and in view of Kaczmarz et al, US Patent Pub US 20090132090 A1 (hereinafter Kaczmarz)

Claim 6
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches a lockable door for controlling access to the plurality of compartments. (Larkner, Para [0309] - - A locking door that controls access to the plurality of trays/compartments.)
But the combination of Larkner, Paradissis, and Lowenstein fails to specify wherein the one or more processors are further configured to: identify, before receiving the request, a user seeking to access dispensing device; unlock the lockable door based on the user being authorized to access the dispensing device.
However, Kaczmarz teaches the one or more processors are further configured to: identify, before receiving the request, a user seeking to access dispensing device (Kaczmarz, Para [0016] - - A controller/processor performing user authorization to gain access through an outer lockable door to gain access to interior storage.); unlock the lockable door based on the user being authorized to access the dispensing device. (Kaczmarz, Para [0016] - - Setting an access state/unlock of a lockable door based on user authorization.)
Larkner, Paradissis, Lowenstein, and Kaczmarz are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the prevention of unauthorized access of medical items by unauthorized persons, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of dangerous or ineffective medicines by preventing the unauthorized access of medical items by unauthorized persons, as suggested by Kaczmarz (Para [0005]).

Claim 7
The combination of Larkner, Paradissis, Lowenstein, and Kaczmarz teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches prevent access to the respective compartment, while the lockable door is unlocked, when the respective temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range in response to a user requesting withdrawal/access.), and provide access to the respective compartment by unlocking the respective compartment when the respective temperature sensor measures a temperature within the safe temperature range. (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/access.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, Lowenstein, and Kaczmarz, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of medicine that is no longer viable by controlling access to a temperature controlled medical storage unit by using the access control based on temperature readings, as suggested by Paradissis (Para [0034]).

Claim 16
The combination of Larkner, Paradissis, and Lowenstein teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, and Lowenstein further teaches a lockable door controlling access to the plurality of compartments. (Larkner, Para [0309] - - A locking door that controls access to the plurality of trays/compartments.)
But the combination of Larkner, Paradissis, and Lowenstein fails to specify wherein the one or more processors are further configured to: identifying, before receiving the request, a user seeking to access dispensing device; unlocking the lockable door based on the user being authorized to access the dispensing device.
However, Kaczmarz teaches the one or more processors are further configured to: identify, before receiving the request, a user seeking to access dispensing device (Kaczmarz, Para [0016] - - A controller/processor performing user authorization to gain access through an outer lockable door to gain access to interior storage.); unlock the lockable door based on the user being authorized to access the dispensing device. (Kaczmarz, Para [0016] - - Setting an access state/unlock of a lockable door based on user authorization.)
Larkner, Paradissis, Lowenstein, and Kaczmarz are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, and Lowenstein, and further incorporating the prevention of unauthorized access of medical items by unauthorized persons, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of dangerous or ineffective medicines by preventing the unauthorized access of medical items by unauthorized persons, as suggested by Kaczmarz (Para [0005]).

Claim 17
The combination of Larkner, Paradissis, Lowenstein, and Kaczmarz teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches preventing access to the respective compartment, while the lockable door is unlocked, when the respective temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range in response to a user requesting withdrawal/access.), and providing access to the respective compartment by unlocking the respective compartment when the respective temperature sensor measures a temperature within the safe temperature range. (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/access.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, Lowenstein, and Kaczmarz, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of medicine that is no longer viable by controlling access to a temperature controlled medical storage unit by using the access control based on temperature readings, as suggested by Paradissis (Para [0034]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al, US Patent Pub US 20170258658 A1 (hereinafter Larkner) in view of Paradissis et al, US Patent Pub US 20140338378 A1 (hereinafter Paradissis) in view of Lowenstein, US Patent Pub US 20140244289 A1 (hereinafter Lowenstein) as applied to Claim(s) 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 above, and in view of Kaczmarz et al, US Patent Pub US 20090132090 A1 (hereinafter Kaczmarz) as applied to Claim(s) 6-7 and 16-17 above, and in view of Latorraca et al, US Patent Pub US 20180235843 A1 (hereinafter Latorraca).

Claim 8
The combination of Larkner, Paradissis, Lowenstein, and Kaczmarz teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Paradissis, Lowenstein, and Kaczmarz further teaches the lockable door controls access to the plurality of trays. (Larkner, Para [0309] - - A locking door that controls access to the plurality of trays.)
But the combination of Larkner, Paradissis, Lowenstein, and Kaczmarz fails to specify a plurality of trays in the dispensing device, the plurality of compartments being within one of the trays.
However, Latorraca teaches a plurality of trays in the dispensing device, the plurality of compartments being within one of the trays. (Latorraca, Para [0078] - - A plurality of drawers/trays in the dispensing device, each containing a plurality of compartments within the drawers/trays.)
Larkner, Paradissis, Lowenstein, Kaczmarz, and Latorraca are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Paradissis, Lowenstein, and Kaczmarz, and further incorporating the plurality of drawers in the dispensing device, each containing a plurality of compartments within the drawers, as taught by Latorraca.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for swapping out empty compartments with new pre-loaded compartments by using a plurality of drawers in the dispensing device, each containing a plurality of compartments within the drawers, as suggested by Latorraca (Para [0078]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paradissis et al., US Patent Pub US 20160132662 A1 relates to claims 1, 4-5, 12, and 14-15 regarding aspects of medicine storage systems including locking drawers, temperature monitoring, and refrigeration.
Manning et al, US Patent Num US 10823499 B2 relates to claims 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 regarding aspects of medicine storage systems including locking doors, temperature monitoring, refrigeration, and alarming conditions.
Vahlberg, US Patent Pub US 20170109480 A1 relates to claims 1, 4-5, 9-10, 12, 14-15, 18-19, and 21-22 regarding aspects of medicine storage systems including locking doors, temperature monitoring, and refrigeration, and alarming conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119